—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered June 2, 1999, as amended June 9, 1999, convicting defendant, after a jury trial, of sodomy in the first degree, sexual abuse in the first degree and endangering the welfare of a child, and sentencing him to an aggregate term of 12 to 24 years, unanimously affirmed.
Defendant’s claims relative to the victim’s ability to be sworn and the sufficiency of the corroborative evidence are indistinguishable from claims raised by him and rejected by this Court on the prior appeal in this case (People v Cordero, 257 AD2d 372, lv denied 93 NY2d 968).
Defendant’s challenge to an isolated comment made during the prosecutor’s summation to “hush money” is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the comment drew a fair inference from the evidence and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’ALessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Based on the existing record, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant’s remaining contentions, including those contained *69in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims we would reject them. Concur — Sullivan, P. J., Mazzarelli, Wallach, Rubin and Friedman, JJ.